Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 22, 2015                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  151092                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
  HIGHLAND APARTMENTS, LLC, and                                                                                      Justices
  SASSON SANDER BABAYOV,
           Plaintiffs-Appellants,
  v                                                                SC: 151092
                                                                   COA: 318204
                                                                   Wayne CC: 10-003353-CZ
  RICHARD GOLDEN, MICHAEL KINGSLEY,
  12850 HIGHLAND, LLC, AIMEE WALKER,
  12850 WOODWARD, LLC, DETROIT EDISON
  COMPANY, DTE ENERGY COMPANY, and
  HOWARD & HOWARD,
            Defendants-Appellees,
  and
  RANDY PARDY, ANDREW J. MUNRO, and
  MUNRO & ZACK, PC,
             Defendants.
  _____________________________________/

        On order of the Court, the application for leave to appeal the November 26, 2014
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 22, 2015
           a1214
                                                                              Clerk